t c no united_states tax_court renee vento et al petitioners v commissioner of internal revenue respondent docket nos filed date following our previous opinion holding that ps are not entitled to foreign tax_credits under sec_901 for certain amounts paid to the u s virgin islands the parties were ordered to submit computa- tions for entry of decision under tax_court rule in their compu- tations ps took the position that the amounts at issue were deductible as state or local_taxes under sec_164 an argument they had not advanced at any prior point in the litigation ps moved for leave to amend their petitions under tax_court rule b setting forth another new legal argument and asserting that both new issues had been tried by consent ps then filed a motion to reopen the record this opinion supplements our previously filed opinion vento v commissioner 147_tc_198 cases of the following petitioners are consolidated herewith gail c vento docket no and nicole mollison docket no to permit the introduction of new evidence relating to their second new legal theory held ps may not raise new issues in a rule proceed- ing and their motion to reopen the record will accordingly be denied held further decisions will be entered consistent with r’s rule_155_computations joseph m erwin marjorie rawls roberts and erika a kellerhals for petitioners john aletta patrick f gallagher and r jeffrey knight for respondent supplemental opinion lauber judge on date the court filed its opinion in these cases vento v commissioner 147_tc_198 which stated at the end thereof decisions will be entered under rule in date the par- ties filed their respective computations for entry of decision which were not in agreement we will enter decisions consistent with the computations submitted by the internal_revenue_service irs or respondent 1all statutory references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background these cases involve the federal_income_tax liabilities of petitioners renee vento gail vento and nicole mollison petitioners are sisters and the daughters of richard g and lana j vento petitioners and their parents have been frequent visitors to this court petitioners are and have always been citizens of the united_states they lived in the united_states throughout residing in nevada colorado and nevada respectively petitioners had considerable u s -source income during none of petitioners received during that year any income sourced in the u s virgin islands virgin islands petitioners did not file federal_income_tax returns for with the irs rather in an effort to reduce taxation of their u s -source income they filed terri- torial income_tax returns with the virgin islands bureau of internal revenue vibir they did so purporting to be bona_fide residents of the virgin islands 2see dtdv llc v commissioner tcmemo_2018_32 nicole m mollison docket no renee s vento docket no lana j vento and consolidated cases docket nos richard g vento and consolidated cases docket nos richard g vento docket no renee vento docket no lana j vento docket no nicole mollison docket no gail c vento docket no each petitioner has stipulated that she was not in fact a bona_fide_resident of the virgin islands during those stipulations are consistent with the conclu- sion reached by the u s district_court for the district of the virgin islands and affirmed by the u s court_of_appeals for the third circuit vi derivatives llc v united_states no wl d v i date aff’d in part rev’d in part sub nom 715_f3d_455 3d cir the court_of_appeals readily agree d with the district_court that none of the vento daughters was a bona_fide_resident of the virgin islands during vento f 3d pincite at issue in these cases are two categories of payments received by vibir on petitioners’ behalf during and the first category consists of pay- ments made directly to vibir by petitioners or their agents these payments ac- companied petitioners’ territorial tax returns filed with vibir in date and their requests for extensions of time to file those returns the second category of payments consists of amounts that were covered into the treasury of the virgin islands pursuant to sec_7654 that section generally provides that the net collection of federal_income_tax for each taxable_year with respect to an individual who is a bona_fide_resident of a u s possession shall be covered into the treasury of the specified_possession of which such individual is a bona_fide_resident before filing their territorial income_tax re- turns with vibir in date petitioners had made estimated_tax payments to the irs and had federal_income_tax withheld from their wages after petitioners filed their territorial returns the irs covered into or transferred to vibir these amounts as well as certain credits carried forward to from prior years in date the parties executed stipulations of settled issues that resolved all but one of the issues involved in these cases shortly thereafter they filed and we granted a motion for leave to submit the cases for decision without trial under rule in that motion petitioners agreed that the only issue that re- mained for resolution was whether petitioners are entitled to a foreign_tax_credit for any payments made to the u s virgin islands for petitioners agreed that these cases did not require a trial for the submission of evidence because the parties had stipulated all evidence needed to resolve that one remaining issue in their briefs petitioners contended that both categories of payments at issue--viz the payments they made directly to vibir and the payments vibir received from the irs pursuant to section 7654--constituted taxes paid to the u s virgin islands they contended that they were entitled to foreign tax_credits ftcs under sec_901 for these alleged tax_payments in our opinion we rejected petitioners’ argument first we held that they had failed to show that the amounts in question constituted taxes paid under sec_901 vento t c pincite income taxes paid to foreign jurisdictions or u s possessions are creditable only to the extent that they are compulsory amounts paid in satisfaction of legal obligations see sec_1 a i e income_tax regs petitioners conceded that they were not bona_fide residents of the virgin islands in and that they had no virgin-islands- source income for because petitioners had no legal_obligation to pay virgin islands income_tax the amounts paid to vibir did not constitute creditable_foreign_taxes vento t c pincite second assuming arguendo that petitioners had paid taxes to the virgin islands we held that the sec_904 limitation would bar any credit for vento t c pincite that section generally limits the foreign_tax_credit to the u s tax imposed on the taxpayer’s foreign-source income sec_904 since peti- tioners had failed to establish that they had any taxable foreign-source income for their sec_904 limitation was zero vento t c pincite finally we explained that the overall statutory scheme demonstrates that congress did not intend that virgin islands taxes paid_by u s citizens or resi- dents be creditable under sec_901 id pincite this observation reinforce d our conclusion that petitioners are not entitled to the claimed tax_credits ibid as directed by the court the parties in date filed computations for entry of decisions under rule their computations were not in agreement respondent’s computations matched almost exactly the deficiencies that petition- ers had agreed would be due in the event we rejected their position concerning the claimed ftcs petitioners submitted computations showing deficiencies about smaller than those calculated by respondent these differences reflected peti- tioners’ contention that the amounts paid to vibir in and which we had held were not taxes paid for purposes of sec_901 constituted state or local_income_taxes for which deductions should be allowed under sec_164 petitioners had not advanced this alternative contention at any prior point in this litigation on date petitioners filed a motion for leave to amend their petitions they cited rule b as the basis for their motion and expressed their desire to amend their petitions to allege issues to conform to the evidence 3in their pretrial memorandum petitioners stated that the amounts in dis- pute were deficiencies of dollar_figure for renee vento dollar_figure for gail vento and dollar_figure for nicole mollison the deficiencies that respondent calculated in his computations for entry of decision were dollar_figure dollar_figure and dollar_figure respectively urging that the issues they sought to raise were expressly or implicitly tried by consent rule b captioned issues tried by consent provides that w hen issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings upon motion of a party the court may allow such amendment of the pleadings as may be necessary to conform them to the evidence and to raise these issues ibid in their motion for leave petitioners changed their position once again in their briefs they had contended that both categories of payments addressed in the court’s opinion--the payments petitioners made to vibir directly and the pay- ments covered into vibir by the irs--were payments of virgin islands tax eli- gible for credit under sec_901 in their computations for entry of decision they contended that both categories of payments constituted state or local_taxes deduct- ible under sec_164 in their motion for leave they contended that payments in the first category were deductible under sec_164 and that payments in the second category should be credited dollar-for-dollar against their federal_income_tax liabilities under sec_31 credit for tax withheld from wages or other- wise petitioners had not advanced this latter contention which they urged a s a protective measure at any prior point in this litigation on date respondent at our direction responded to petitioners’ mo- tion for leave respondent denied that either of the new issues petitioners sought to raise had been tried by consent stating respondent did not expressly or im- plicitly consent to trial of the new matters raised in petitioners’ motion for leave to amend respondent further contended that petitioners’ motion should be denied in any event because it was futile respondent noted that petitioners were cash_basis taxpayers and that the payments their agents had made directly to vibir were made in thus those payments could not possibly give rise to deduc- tions for the tax_year in issue and respondent contended that the payments that the irs had covered into vibir once removed from petitioners’ ac- counts were no longer available to offset their u s income_tax liabilities on date we denied petitioners’ motion for leave to amend essentially on the ground that their proposed amendments would be futile with respect to the second category of payments--those covered into vibir--we noted the existence of among other things a jurisdictional question because the payments for which petitioners now claimed withholding and related credits had 4because these cases were submitted for decision under rule there was no trial there is no evidence in the parties’ pleadings briefs or other document of record to suggest that either party consented explicitly or implicitly to our decision of any issue other than the ftc issue been made more than three years before the mailing of the notices of deficiency sec_6512 arguably deprived us of jurisdiction to determine overpayments we ordered petitioners to show cause why we should not enter decisions consis- tent with respondent’s computations in their response to the order to show cause petitioners urged that we would have jurisdiction to consider their new claims for withholding and related credits and they challenged respondent’s position that these payments once covered into vibir were no longer available to offset their u s tax_liabilities petition- ers alleged that secret agreements existed between the irs and vibir governing such payments and that these agreements could be related to the tax law merits of their position petitioners filed with their response a motion to reopen the record they urged that the record should be reopened to allow petitioners to offer into evi- dence facts that would refute the position of respondent with respect to crediting taxes they proposed to offer evidence that the cover over of taxes from the united_states to the virgin islands is policy-oriented not based on the law specifically they asserted that their proposed evidence will show that the cover over of tax_payments to the virgin islands does not preclude them from being credited against petitioners’ united_states income_tax liabilities such evidence will negate re- spondent’s position that said payments are no longer available to offset petitioners’ tax_liabilities such evidence would primarily be the several secret memoranda of understanding discussion in cases such as these where the parties have made mutual concessions re- solving certain issues the court normally directs that decisions will be entered un- der rule it provides that w here the court has filed its opinion determining the issues in a case it may withhold entry of its decision for the pur- pose of permitting the parties to submit computations showing the correct amount to be included in the decision rule a rule_155_computations are designed to ascertain the bottom-line tax effect of the determinations made in the court’s opinion see 79_tc_933 rule is the mechanism whereby the court is enabled to enter a decision for the dollar amounts of deficiencies and or overpayments resulting from the disposition of the issues involved in a case where those amounts cannot readily be determined vessio v commissioner tcmemo_1990_565 60_tcm_1150 the exclusive purpose of proceedings under rule is the computation of the deficiency liability or overpayment resulting from the findings and conclu- sions made by the court supplementing tcmemo_1990_218 if the parties’ computations are not in agreement the court has discretion to afford them an opportunity to be heard in argument thereon rule b rule c captioned limit on argument outlines the permissible scope of such ar- gument it provides that a ny argument under this rule will be confined strictly to consideration of the correct computation of the amount to be included in the decision resulting from the findings and conclusions made by the court ibid a party may not use a rule computation to seek reconsideration of the issues or matters disposed of by the court’s findings and conclusions ibid and no argument will be heard upon or consideration given to any new issues rule c the rule computation process is not intended to be one by which a party may raise for the first time issues which had not previously been ad- dressed 91_tc_683 aff’d on this issue 897_f2d_334 8th cir rule_155_computations commonly include mathe- matical adjustments triggered by the change_of taxable_income or adjusted_gross_income eg adjustments attributable to the percentage limit on contribu- tions or medical deductions home grp inc v commissioner t c 5a party seeking reconsideration of any aspect of the court’s opinion must file a motion for reconsideration of findings or opinion under rule supplementing city investing co v commissioner tcmemo_1987_36 a new issue generally will be an issue other than a purely mathemati- cally generated computational item of this sort ibid if a matter was neither placed in issue by the pleadings addressed as an issue at trial nor discussed by this court in its prior opinion or if it would necessitate retrial or reconsideration that matter may not be raised in the context of a rule computation molasky t c pincite a matter qualifies as a ‘new issue’ for purposes of rule where to decide the issue the court would have to reopen the record and conduct further proceedings to admit additional evidence vest v commissioner tcmemo_1995_188 69_tcm_2491 supplementing tcmemo_1993_243 aff’d without published opinion 89_f3d_839 7th cir proper judicial administration demands that there be an end to litigation and that bifurcated trials be avoided cloes t c pincite a matter may be deemed a new issue in the rule context even if it has computational aspects for example we have treated as new issues in a rule proceeding such questions as entitlement to a net_operating_loss carry- back ability to use income_averaging change to the useful_life of a depreciable asset and application of an accounting treatment the court rigorously enforces the bar against raising new issues in a rule proceeding see gladstone v commissioner tcmemo_1992_10 63_tcm_1733 supplement- ing tcmemo_1990_173 rule is not an ‘open sesame’ for either party to get adjustments for issues not raised in the deficiency_notice in the pleadings in the pre-trial memoranda or at trial litzenberg v commissioner tcmemo_1988_482 56_tcm_413 when submitting these cases for decision without trial under rule peti- tioners joined respondent in representing that the only issue remaining for reso- lution was whether petitioners are entitled to a foreign_tax_credit for any pay- ments made to the u s virgin islands for that was the only legal issue addressed by the parties in their briefs or by court in its opinion in submitting rule_155_computations the parties were directed to calculate the tax deficiencies 6e g vest t c m cch pincite miller v commissioner tcmemo_1993_588 supplementing tcmemo_1993_49 7e g molasky t c pincite cloes t c pincite 8e g erhard v commissioner tcmemo_1993_25 supplementing tcmemo_1992_376 9e g 849_f2d_393 9th cir aff’g 85_tc_751 that flowed from our rejection of petitioners’ claimed ftcs taking into account other concessions each party had made respondent in his computations did exactly that petitioners by contrast sought to use their rule_155_computations to raise first one and then two legal issues that they had not advanced at any prior point in this litigation both of these are new issues within the meaning of rule c first petitioners contended the amounts paid to vibir in and which our opinion held did not constitute taxes paid for purposes of sec_901 nevertheless constituted state or local_income_taxes deductible under sec_164 we based our conclusion that these amounts were not taxes paid in part on the fact that petitioners had no legal_obligation to pay virgin islands in- come tax for see vento t c pincite in asserting that they should be allowed deductions for these payments as state or local_taxes petitioners were necessarily asserting that sec_164 allows deductions for payments that a taxpayer has no legal_obligation to make that is unquestionably a new issue petitioners had not advanced this contention at any prior point in this litigation and none of the parties addressed it in any fashion before the date on which petitioners filed their rule_155_computations see molasky t c pincite second petitioners contended that the payments the irs had covered into vibir should be credited dollar-for-dollar against their federal_income_tax liabi- lities this position contradicted the position petitioners had taken throughout this litigation viz that the amounts covered into vibir constituted payments of virgin islands income_tax eligible for foreign tax_credits petitioners’ new position would require the court to address at least two subsidiary legal questions neither of which the parties addressed or even men- tioned in their briefs the first would concern our jurisdiction to determine overpayments on the basis of the withholding and other credits petitioners now seek see supra pp citing sec_6512 the second question would be whether the payments covered into vibir once removed from petitioners’ accounts remained available to offset their u s income_tax liabilities in urging that petitioners’ motion for leave to amend petition was futile respondent contended that the answer to this second question is no in so contending re- spondent took a position resembling that which petitioners themselves had taken previously ie that the payments once covered into vibir became payments of virgin islands income_tax besides requiring that we address novel legal questions petitioners’ current position would require according to them that we reopen the record to admit new evidence concerning among other things alleged secret agreements between the irs and vibir this contradicts petitioners’ representation when submitting these cases for decision under rule that the cases do not require a trial for the submission of evidence t he established policy of this court is to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 disallowing an amendment to the pleadings because petitioners’ current position would require that we address novel legal questions and in their view require that we consider new evidence it constitutes a new issue within the meaning of rule c see molasky t c pincite cloes t c pincite in vest we refused to consider a new issue that the taxpayers sought to in- troduce through rule_155_computations denying their motion for leave to amend where they had not raised the issue in their petition during trial or in post-trial briefs t c m cch pincite4 and as judge tannenwald had explained years previously an appeal to ‘the interest of justice’ is beside the point in this setting estate of kurihara v commissioner tcmemo_1985_150 49_tcm_1085 supplementing 82_tc_51 if we were to accede to the blandishments of that appeal we would be establishing a pattern of subversion of the limitations of rule and its policy of avoiding bifurcated trials ibid citing cloes t c pincite we will accordingly deny petitioners’ motion to reopen the record and enter decisions consistent with the computations respondent has submitted petitioners were free when submitting these cases for decision under rule to urge alter- native positions and alternative legal theories they did not do so this may have reflected oversight on their part or it may have been a strategic choice prompted by fear of undercutting their primary position for whatever reason they sub- mitted only the ftc issue for decision representing that all other issues in the case had been resolved the ftc issue was thus the only issue that the parties addressed and that we decided petitioners cannot get a do-over by raising new issues in their rule_155_computations to implement the foregoing appropriate orders and decisions will be entered for respondent reviewed by the court foley gale thornton paris kerrigan buch nega pugh and ashford jj agree with this opinion of the court gustafson j did not participate in the consideration of this opinion thornton j concurring i agree with the opinion of the court and write to make some additional points in support and to respond to some points that judge halpern makes in his concurrence rule c could not be more clear n o argument will be heard upon or consideration given to any new issues during the rule_155_computations process this rule goes back to the earliest days of the tax_court and its predecessor the board_of_tax_appeals which promulgated then rule now rule pursuant to its authority to prescribe procedural rules as granted by the revenue act of ch 43_stat_253 since then this court has consistently held that a new issue will not be considered during the computations process see eg 79_tc_933 40_tc_275 44_bta_26 10_bta_1347 supplementing 8_bta_225 judge halpern is correct that rule should be read in tandem with rule and i would add with all the other rules but the result of reading the rules together is not as judge halpern suggests to vitiate the rule c bar against considering new issues in the computations process but rather to subject rule motions to amend pleadings to a qualification any such motion whether under rule a or b must be made in accordance with rule c as well as with the other rules see 78_f2d_85 4th cir addressing the operation of then rule aff’g in part and remanding 29_bta_483 as the opinion of the court explains principles of proper judicial administration weigh against reconsidering petitioners’ motion for leave to amend their petitions or their motion to reopen the record in the rule proceeding as is clear from petitioners’ motion to reopen the record they contemplate that our consideration of their new issue would entail reopening the record to take additional evidence moreover petitioners have failed to show diligence to raise their requested new issue in a timely manner they are seeking to raise a new issue that became significant only after the court decided against them the substantive issue as to their eligibility for the foreign_tax_credit under sec_901 except for a lack of diligence there is no reason they could not have timely raised their new issue by pleading it in the alternative as permitted under rule a or by addressing it in the rule motion and or on brief petitioners claim that it is respondent who has raised the new issue by not including the requested credit in his computations but as judge tannenwald stated in a somewhat analogous situation w e see no reason to impose on respondent after winning the case an obligation to construct a lesser deficiency on a basis other than that represented to the court as the sole issue for decision cent pa sav ass’n subs v commissioner tcmemo_1996_172 slip op pincite supplementing 104_tc_384 for all these reasons the opinion of the court properly declines to consider petitioners’ new issue judge halpern’s concurrence posits an alternative basis for denying petitioners’ motion for leave to file an amended petition he believes that their requested amendment would be futile because they cannot prevail on the substantive merits although the futility of a requested amendment might be a sufficient reason to decline to consider a new issue in a rule proceeding it is not a necessary condition for doing so indeed if the decision whether to permit a new issue to be raised in a rule proceeding hinged on the merits of the new issue this would lead to the illogical result that it would be necessary to consider the new issue in order to determine whether or not to consider it contrary to the plain terms of rule c in any event there are sound reasons against our undertaking to decide the substantive merits of petitioners’ new issue in this rule proceeding the issues presented are complex and unsettled in the law there has been no meaningful briefing of these issues and any adequately informed resolution would require additional legal and factual development for instance judge halpern’s substantive analysis presumes that petitioners never requested or received extensions of time for filing their u s income_tax returns but the record presently before us provides no indication of whether they did or did not these various considerations make it unnecessary indeed unwise to address the substantive merits of petitioners’ new issue nevertheless in the light of the extended substantive analysis presented in judge halpern’s concurrence and out of concern that this substantive analysis left unchallenged might be thought to have implications beyond these cases i briefly set out below some key concerns with his analysis as a preliminary matter judge halpern’s analysis proceeds from an unduly narrow view of petitioners’ requested amendment treating it strictly as a claim for an overpayment over which he concludes we lack jurisdiction petitioners themselves have not expressly framed their new issue as an overpayment claim they have merely requested credit for taxes paid to the irs if as judge halpern believes the limitations_period has expired for any overpayment claim this circumstance would not necessarily rule out a claim for equitable_recoupment especially if the u s treasury had no basis for covering petitioners’ tax_payments over to the u s virgin islands virgin islands see sec_6214 130_tc_54 supplementing tcmemo_2004_207 and tcmemo_2005_3 indeed petitioners’ motion to reopen the record seeking to introduce evidence of the alleged impropriety of the irs’ covering their tax_payments over to the virgin islands seems directed squarely to such a claim in equity more fundamentally judge halpern’s analysis as relates to a presumed overpayment claim improperly conflates the requirements for making a valid_return with the requirements for filing a return the question addressed in judge halpern’s concurrence is generally which look-back period applies under sec_6512 and sec_6511 which look-back period applies depends on whether a return was filed judge halpern would conclude that the documents filed with virgin islands bureau of internal revenue vibir do not qualify as returns for u s tax purposes apparently on the basis of his conclusion that the returns were not properly filed but whether the returns were properly filed is a separate question from whether the documents were returns in the first instance in general the requirements for a document to constitute a valid_return are the document must contain sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must have executed the document under penalties of perjury see 82_tc_766 aff’d per curiam 793_f2d_139 6th cir if these requirements are met then the document is a return by contrast whether a return has been filed an issue that brings into play for instance provisions of sec_6501 and sec_6511 that require a return filing depends on what instructions the irs has given for filing in hulett v commissioner t c ___ date the opinion of the court and the concurrence agreed that the documents filed with vibir were sufficient to qualify as returns for federal tax purposes the point of difference between those two opinions was when the returns should be treated as sufficiently filed judge halpern’s concurrence in the cases at bar on the other hand seems to reason that the documents petitioners filed with vibir cannot be returns because they were not filed in the right place this conclusion seems to be based on some sort of new informational test ie on the basis of whether the irs would have been informed by the way in which the taxpayer filed but the requirement 1the concurrence would have held that the returns were filed when they were filed with vibir the opinion of the court held that they were filed only when received by the irs the dissent focused on the filing as well arguing that the opinion of the court was incorrect because the copies of the returns that were sent to the irs had not been filed by the taxpayer arguably then judge halpern’s concurrence in the cases at bar is inconsistent with all three opinions in hulett v commissioner t c ___ date that the document contain sufficient data is part of the beard test for a valid_return it is not part of the filing requirement the filing requirement is not premised on whether the irs is informed ie it is not a question of what the irs received and understood instead a filing issue is generally a question of whether the taxpayer’s mode of filing complied with the irs’ instructions and in these cases there were no instructions for the periods in question for example a properly filed return starts the period of limitations even if the irs does not receive the return in the mail ie so long as the taxpayer uses an appropriate mailing method and can prove it although such a return does not inform the irs the statute_of_limitations begins to run because what was mailed was a return and was properly filed whether the return was filed is not a question of what the irs knew it is a question of whether the taxpayer complied with the instructions for filing in 140_tc_273 this court concluded that the returns that were filed with vibir were properly filed even though those returns could not possibly have sufficiently informed the irs under judge halpern’s test in appleton as in these cases returns were not sent directly to the irs judge halpern contends that appleton is distinguishable because the instructions at the time directed that bona_fide virgin islands residents file their u s tax returns with vibir and the taxpayers in appleton were in fact bona_fide virgin islands residents but if the instructions available at the time provide a basis for distinguishing appleton this distinction would seem to cut in petitioners’ favor there were no instructions in for taxpayers who were uncertain about their residency status judge halpern’s concurrence would treat a mistaken filing_status as a failure_to_file the concurrence in hulett looked to well-established caselaw for the proposition that a taxpayer’s error regarding her status falls within the protection of the statute_of_limitations see 309_us_304 mabel elevator v commissioner 2_bta_517 new_capital fire inc v commissioner tcmemo_2017_177 ultimately the question is whether a sec_932 return is sufficient to start the sec_6501 period of limitations judge halpern’s concurrence suggests that a sec_932 return is insufficient unless it was filed in the right place see halpern op p but under sec_932 the right place for filing a sec_932 return is with the virgin islands taken to its logical conclusion judge halpern’s analysis would suggest that even bona_fide virgin islands residents who filed correct returns would never be free from the threat of possible irs challenges with respect to their residency status this unsettling possibility calls to mind the words of the supreme court in 329_us_296 it probably would be all but intolerable to have an income_tax system under which there never would come a day of final settlement and which required both the taxpayer and the government to stand ready forever and a day to produce vouchers prove events establish values and recall details of all that goes into an income_tax contest hence a statute of limitation is an almost indispensable element of fairness as well as of practical administration of an income_tax policy finally judge halpern’s concurrence harbors an internal inconsistency the substantive issue raised by petitioners’ requested amendment is relatively straightforward--whether amounts they paid to the irs for their income_tax liabilities reduce their u s income_tax liabilities the irs no longer has those amounts because it paid them over to the virgin islands pursuant to sec_7654 which expressly conditions payment from the u s treasury to the virgin islands treasury on the application of sec_932 and on the bona_fide residency of the taxpayer in the virgin islands judge halpern’s concurrence indicates that these amounts were paid to the virgin islands on the basis of the returns petitioners filed with vibir the underlying premise seems to be that the returns petitioners filed with vibir did adequately disclose their residency position to the u s treasury and the irs for the purpose of sec_7654 which uses the sec_932 definition of bona_fide residency but the concurrence also concludes that the returns petitioners filed with vibir did not disclose their residency position to the u s treasury and the irs for the purpose of sec_932 itself these are completely inconsistent positions if application of sec_6501 depends on whether the taxpayer was in fact a bona_fide_resident rather than on whether he or she filed as such then sec_7654 should be interpreted in exactly the same way ie as requiring actual residency rather than just a vibir return reporting residency at the end of the day the opinion of the court wisely and properly declines to take the bait to consider these complex and unsettled issues untimely raised in the rule_155_computations process kerrigan lauber nega pugh and ashford jj agree with this concurring opinion halpern j concurring in the result only petitioners have reason to feel like charlie brown after lucy first holds a football for him to kick and then pulls it away leaving poor charlie sprawled flat on his back when petitioners submitted rule_155_computations that treated the amounts in issue as deductible under sec_164 i reminded them that they could not raise new issues during rule proceedings i was the judge assigned to petitioners’ cases when submitted and remained so up to the issuance of today’s opinion i then advised petitioners that the proper way of raising the issue of the deductibility of the amounts paid to the virgin islands would be to move for leave to amend their petitions on the basis of that suggestion they duly filed a motion to amend their petitions which sought to raise not only the deductibility of the amounts they paid to the virgin islands but also their ability to apply the amounts covered over to the virgin islands to offset their federal_income_tax liabilities i denied their motion because i determined that their proposed amendments would be futile in regard to their claimed credit of the covered-over amounts i based that determination on my understanding that in a telephone conference i had held with the parties’ counsel petitioners’ counsel had conceded that the court did not have jurisdiction to consider that claim in the same order in which i denied petitioners’ motion for leave to amend their petitions i ordered them to show cause why i should not enter decisions in accordance with respondent’s rule_155_computations in response to my show cause order--which remains unresolved-- petitioners disavowed the concession i had understood them to have made they argue that under hulett v commissioner t c __ date we have jurisdiction to determine and order refunds of the overpayments that would result from giving them credit for the covered-over amounts now the court professes its intention to enter decisions in accordance with respondent’s rule_155_computations without addressing the question of its jurisdiction to consider petitioners’ overpayment claims the majority seems to say that petitioners were never entitled to raise any new issues at the rule stage implying that my invitation of a motion to amend their petitions was unwarranted the majority now tells petitioners and me that i ought never have held out the football that said i do not disagree with the majority’s announced intentions regarding the disposition of petitioners’ cases i agree that petitioners are not entitled to raise the question of their ability to apply the covered-over amounts against their federal_income_tax liabilities and petitioners have conceded that as cash_method taxpayers they are not entitled to deductions under sec_164 in computing those liabilities therefore it follows that petitioners’ motion to reopen the record should be denied my show cause order should be made absolute and decisions should be entered in accordance with respondent’s rule_155_computations the analytical path to that result however is longer and more involved than the majority lets on my colleagues tie themselves in knots to avoid the jurisdictional and substantive issues petitioners’ motion raises their contortions produce an analysis that is unclear at best untenable at worst petitioners are entitled to a better explanation for the disposition of their cases than the majority offers them i write separately in an effort to provide them with that explanation as far as i can tell the majority’s resolve to enter decisions consistent with respondent’s rule_155_computations which would presumably involve making absolute my show cause order of date rests on the conclusion that petitioners’ claim that they are entitled to apply the amounts covered over to the virgin islands to offset their federal_income_tax liabilities is a ‘new issue’ within the meaning of rule c see op ct p thus the majority appears to announce a new dictum thou shalt not ever under any circumstances raise a new issue during a rule proceeding that dictum however is untenable it contravenes the plain text of the relevant provisions of our rules and cannot be reconciled with our prior caselaw--including that on which the majority purports to rely the plain text of the relevant rules demonstrates that rule c ’s prohibition on raising new issues is not absolute rule c undeniably limits the scope of what can be considered during a rule proceeding it provides any argument under this rule will be confined strictly to consideration of the correct computation of the amount to be included in the decision resulting from the findings and conclusions made by the court and no argument will be heard upon or consideration given to the issues or matters disposed of by the court’s findings and conclusions or to any new issues and issues not raised in the parties’ pleadings or tried by the parties’ consent are new issues subject_to rule c ’s prohibition see 91_tc_683 aff’d 897_f2d_334 8th cir but that prohibition must be read in tandem with rule a and d rule a provides in pertinent part a party may amend a pleading once as a matter of course at any time before a responsive pleading is served if the pleading is one to which no responsive pleading is permitted and the case has not been placed on a trial calendar then a party may so amend it at any time within days after it is served otherwise a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires and rule d provides when an amendment of a pleading is permitted it shall relate back to the time of filing of that pleading unless the court shall order otherwise either on motion of a party or on its own initiative thus if the court grants a taxpayer’s motion for leave to amend her petition under rule a the issues raised in the amended petition are generally treated as having been included in the taxpayer’s initial petition those issues would thus be treated as having been part of the case from the outset after giving effect to rule d ’s relation- back principle those issues would not be new issues raised for the first time during rule proceedings and rule c would not bar consideration of them our prior caselaw including that on which the majority purports to rely confirms the interplay of rules and described above for example 79_tc_933 which the majority cites repeatedly involved taxpayers who raised for the first time during rule proceedings their claimed entitlement to income_averaging the court rejected that claim and entered its decision adopting the commissioner’s computation six days later the court received a motion from the taxpayers seeking to amend their petition to raise the income_averaging issue if rule c erects an absolute bar against raising new issues that cannot be overcome by seeking leave to amend pleadings as the majority in the present cases now suggests the court in cloes would have simply dismissed the taxpayers’ motion as untimely without giving it further consideration but that is not what the court did instead it vacated its prior decision and directed that a hearing be held to consider the taxpayers’ motion in an opinion denying the taxpayers’ motion then chief_judge tannenwald wrote the plain hard fact is that if we were to grant petitioners’ motions we would of necessity have to reopen the record and afford petitioners a further trial the petitioners would have to prove and respondent would be free to contest any and all items of income and deduction for the base_period years we see no requirement of justice that compels a favorable decision on petitioners’ motions under such circumstances indeed a further trial is exactly what is not permitted under rule even if we were to treat petitioners’ motions as constituting a request to the court to reopen the record we would reject the request proper judicial administration demands that there be an end to litigation and that bifurcated trials be avoided cloes v commissioner t c pincite thus although judge tannenwald denied the taxpayers’ motion to amend their petition his reason for doing so was not simply that the taxpayers filed their motion too late--even though they filed their motion only after the close of rule proceedings and the court’s entry of an initial decision instead alluding to rule a ’s mandate that motions for leave to amend pleadings be freely granted when justice so requires judge tannenwald determined that justice did not require granting the taxpayers’ motion under the circumstances before him he based that determination on the reality that allowing the taxpayers to raise the income_averaging issue would have required a further trial to admit substantial additional evidence by contrast as i explain below consideration of petitioners’ overpayment claims in the cases now before us does not require the admission of substantial or even any additional evidence given how judge tannenwald proceeded in cloes it should come as no surprise that the majority has pulled out of context his statement made just three years later that appeals to the interest of justice by a taxpayer seeking to raise a new issue during rule proceedings were beside the point see estate of kurihara v commissioner tcmemo_1985_150 t c m p-h para big_number pincite estate of kurihara was similar to cloes in that it involved a taxpayer’s effort to raise during rule proceedings issues whose resolution would have required in effect a new trial as judge tannenwald explained the long and short of the matter is that petitioner is merely seeking to raise issues that became significant only after the sole substantive issue identified by the parties in submitting the case was decided against it in this context petitioner is in no 1both the majority and judge thornton’s concurring opinion scrupulously avoid any determination of the need for new evidence to consider petitioners’ overpayment claims the majority notes repeatedly that considering those claims would require new evidence according to petitioners or in their view see op ct pp judge thornton observes that petitioners contemplate that our consideration of their new issue would entail reopening the record to take additional evidence see thornton op p the majority and judge thornton’s concurrence never assess the need for new evidence different a position from that of the taxpayers in cloes v commissioner if petitioner wanted the court to consider these items it should have pleaded the issues which they raise and dealt with them by way of the stipulation of facts and or an evidentiary trial and on brief it is too late in the game for petitioner to do so now petitioner’s appeal to the interest of justice is beside the point if we were to accede to the blandishments of that appeal we would be establishing a pattern of subversion of the limitations of rule and its policy of avoiding bifurcated trials see cloes v commissioner t c pincite id pincite to judge tannenwald thus denied the taxpayer’s motion to amend or supplement its petition but given the plain terms of rule a and what judge tannenwald himself said and did in cloes his dismissal of appeals to the interest of justice cannot be read to mean that consideration of what justice requires is never appropriate in ruling on a motion filed by a taxpayer during or after rule proceedings to amend the taxpayer’s petition judge tannenwald’s references to cloes indicate that he denied the taxpayer’s motion in estate of kurihara for the same reasons he denied the motion at issue in the earlier case-- because consideration of the new issues the taxpayer sought to raise would have required further proceedings to receive substantial additional evidence 2with all due respect to judge tannenwald the quote the majority pulls out of context from estate of kurihara v commissioner tcmemo_1985_150 may be a rare example of imprecision on his part most likely he meant not that the taxpayer’s appeal to the interest of justice was beside the point--in the sense that it was irrelevant--but rather that under the circumstances its appeal was continued the majority’s quotation see op ct p from vest v commissioner tcmemo_1995_188 wl at supplementing tcmemo_1993_ aff’d without published opinion 89_f3d_839 7th cir demonstrates that the need for further proceedings to admit additional evidence was important in that case as well in vest the taxpayers sought to amend their petition after the court’s request for rule_155_computations to claim a net_operating_loss_carryback from a year after the years at issue in the case the commissioner objected to the taxpayers’ motion on the grounds that rule c prohibits the introduction of new issues id at we accepted in vest v commissioner wl at that as a general_rule new issues may not be raised in a rule proceeding we referred to prior cases holding that an nol_carryback claim is a new issue which cannot be raised for the first time in a rule proceeding id the reason we explained is that ordinarily the record would have to be reopened in order to permit the taxpayer to introduce evidence establishing his entitlement to the carryback and its amount and to give the commissioner an opportunity to contest the taxpayer’s eligibility for the carryback id we elaborated continued unavailing if we were to grant petitioners’ motion to raise this issue we would be compelled to reopen the record and afford petitioners a second trial in which the validity of every item_of_income deduction and credit reported on petitioners’ joint income_tax return for the loss_year would be at issue the ensuing proceedings could easily rival the length and complexity of those already completed by the parties id citing cloes we concluded such a continuation of this case would contravene the principles of judicial economy that underlie rule id if rule c established an absolute bar against raising new issues during rule proceedings our analysis in vest could have stopped there but it did not we recognized that the rule c bar applied only in the absence of an amendment to the taxpayers’ petition we thus considered the taxpayers’ rule a motion and concluded that justice does not require that petitioners be given leave to amend their pleadings to raise the net_operating_loss issue vest v commissioner wl at we considered as a form of prejudice to respondent the fact that a new trial would be required and that respondent would be forced to incur the delays and costs of an additional proceeding id at in short the very authorities on which the majority relies establish that rule c does not impose an absolute bar on raising new issues at or even after the rule stage of a case a taxpayer can raise issues not previously considered by moving for leave to amend her petition and that leave must be granted when justice requires the majority makes no effort to determine whether justice requires granting petitioners’ motion for leave to amend their petitions perhaps the majority views that motion as having been filed only under rule b to formally amend the pleadings to add issues tried by the parties’ consent if the majority’s analysis rests on viewing petitioners’ request as that limited however it never says so in the background section of its opinion the majority describes petitioners’ invocation of rule b and respondent’s denial that the issues petitioners sought to raise had been tried by the parties’ consent but in the analysis presented in the discussion section of its opinion the majority does not explicitly conclude that respondent was correct that the issues had not been tried by the parties’ consent nor does it identify rule b as the sole basis for 391_tc_683 aff’d 897_f2d_334 8th cir litzenberg v commissioner tcmemo_1988_482 and gladstone v commissioner tcmemo_1992_10 supplementing tcmemo_1990_173 did not involve motions for leave to amend petitions in each of those cases however any such motion could have been justifiably denied because consideration of the issue the taxpayer sought to raise would have required substantial additional evidence 4the majority’s description of petitioners’ overpayment claims as involving a new issue suggests that it agrees with respondent that that issue was not tried continued petitioners’ motion it follows that the majority views as irrelevant whether petitioners sought to rely on rule a as well as rule b in seeking to amend their petitions in either event petitioners would apparently run into the majority’s no new issue during rule proceedings dictum moreover treating petitioners’ motion to amend as resting only on rule b would read it more narrowly than either i or respondent had read it in the proceedings to date i have already noted that petitioners moved to amend their petitions at my invitation i made that invitation after advising petitioners that without amendment of their petitions their claim that they were entitled to deduct under sec_164 the amounts paid to the virgin islands would be a new issue that they could not raise under rule thus when i advised petitioners of my willingness to entertain a motion to amend i had in mind one filed under rule a rather than rule b if i had viewed the issue petitioners sought to raise as having been tried by the parties’ consent i would not have brought up the prospect of amending their petitions rule b allows amendment in those cases but consideration of the issue in question does not depend on amendment of continued with the parties’ consent otherwise the issue would have been treated in all respects as if it had been raised in the pleadings rule b and thus would not have been appropriately characterized as a new issue the pleadings whether or not amended the pleadings would have been treated as having raised the issue tried by consent actually amending the pleadings would have been an unnecessary formality when petitioners responded to my invitation by filing their motion to amend they did not make it as clear as they might have that they were relying at least in part on paragraph a of rule they styled their motion as one for leave to amend petition the recognition that amendment requires leave of the court implicates paragraph a a party does not need leave to amend a pleading under paragraph b to add an issue tried by consent on the other hand immediately beneath its caption petitioners’ motion states petitioners move pursuant to tax_court rule to amend their petitions to allege issues to conform to the evidence stipulated by the parties describing the amendment they sought to make as alleg ing issues to conform to the evidence implicates paragraph b of rule later petitioners quote paragraph b and argue the inclusion of stipulations on the issues sought to be added to the petition satisfies the standard of tax ct r b that they were ‘tried by express or implied consent of the parties ’ it thus appears that petitioners sought to bolster their case for amending their petitions by trying to shoehorn themselves into rule b without realizing that if the issues they sought to raise had been tried by the parties’ consent they would not have been new issues for purposes of rule and i would have had no reason to invite a motion to amend but petitioners never say explicitly that they sought to rely only on paragraph b of rule and in addition to styling their motion as being for leave to amend they also claimed that respondent would not be prejudiced by the amendments they sought to make absence of prejudice is not a condition to allow a party to amend her petition under paragraph b as i explain further below however absence of prejudice is a factor in determining whether justice requires granting leave to amend under paragraph a see eg estate of lee v commissioner tcmemo_2009_303 wl at listing among relevant factors in evaluating a motion for leave to amend under rule a whether the opposing party would suffer unfair surprise disadvantage or prejudice the opposition respondent filed in response to petitioners’ motion demonstrates that he read it as requesting leave to amend under rule a respondent begins his argument by quoting rule a ’s mandate to grant leave to amend a pleading when justice so requires while noting that leave to amend a pleading may be inappropriate where the amendment is futile see estate of lee v commissioner wl at a court should deny a party’s request to amend a pleading where the party cannot prevail on the merits of the requested amendment the remainder of respondent’s argument elaborates on his claim that the proposed amendments would be futile because in respondent’s view the arguments petitioners would advance in respect of the issues they sought to raise lack substantive merit respondent makes no argument that granting petitioners’ motion would have caused him to suffer unfair surprise disadvantage or prejudice see id if petitioners’ motion was based solely on rule b the vast bulk of respondent’s response to the motion would have been irrelevant in his opposition respondent does not explicitly mention paragraph b at all and he alludes to it only briefly when he denies at the outset that the amendments petitioners sought would conform to the evidence presented and then disclaims having consented to trial of the issues petitioners sought to raise see op ct p if respondent had interpreted petitioners’ motion as having been filed only under rule b he would have had no need to say anything further his extensive discussion of the alleged futility of petitioners’ motion shows that he read it as including a request for leave to amend under paragraph a of rule influenced by my own understanding of the motion i had invited and reinforced by respondent’s interpretation of the motion petitioners filed in response i read petitioners’ motion the same way respondent did i held a second teleconference with the parties on date to discuss the motion the discussion on that call focused on whether the amendments petitioners sought would be futile premised on the understanding that petitioners were seeking leave to amend under paragraph a of rule the question of whether the issues they sought to raise in their proposed amendments had been tried by the consent of the parties never came up thus that discussion should be viewed as having resolved any ambiguity in the grounds for petitioners’ motion and perhaps as having effected an amendment to that motion to the extent necessary to include a request for leave to amend under paragraph a consistent with the treatment of petitioners’ motion in the date conference call my order the following day denying that motion treated it as having been made under rule a i denied the motion on the grounds that as respondent had alleged in his opposition the amendments sought would be futile that order reflected my apparently mistaken understanding that petitioners had conceded that the court lacked jurisdiction to consider any overpayments that 5petitioners might have justifiably relied on my discussion of their motion with the parties’ counsel to forbear making additional submissions to clarify that they were seeking leave to amend their petitions under rule a would have resulted if the amounts covered over to the virgin islands had remained available to credit against their federal_income_tax liabilities petitioners’ response to my show cause order disavowing the concession on which i based my initial denial of their motion for leave to amend their petitions requires reconsideration of that denial given the procedural history rehearsed above it would be inappropriate to uphold the denial of their motion on the grounds that it rested only on rule b and sought to raise new issues not tried by the parties’ consent if that is what the majority is doing it is ignoring the ambiguity in petitioners’ motion and the extent to which that ambiguity was resolved by the prior proceedings concerning the motion if instead the majority is upholding my prior denial of the motion without regard to whether it included a request for leave to amend under rule a on the grounds that rule c erects an absolute bar to raising new issues during rule proceedings the majority is ignoring the plain terms of the relevant rules and the way we have interpreted and applied them in our prior caselaw for those reasons i judge the majority’s explanation for its intended disposition of petitioners’ cases inadequate judge thornton’s concurring opinion also fails to provide petitioners with an adequate explanation for the court’s adherence to my denial of their motion for leave to amend their petitions judge thornton accepts that rule c ’s prohibition on raising new issues during rule proceedings must be read in tandem with rule but judge thornton would not view rule as qualifying rule c instead he views rule c as qualifying rule motions to amend pleadings under rule he posits must be made in accordance with rule c see thornton op p i confess i am at a loss to know what that means rule c says nothing about the process of seeking to amend pleadings thus if there is any daylight between judge thornton’s qualification for rule a motions during rule proceedings and the majority’s apparent reading of rule c as an absolute bar to raising new issues i do not see it perhaps judge thornton means that when a party seeks to raise a new issue during rule proceedings giving heed to rule c means that the party’s delay in raising the issue should weigh strongly against allowing the party to amend her pleadings to the extent that judge thornton can be read to consider whether justice requires allowing petitioners to amend their petitions he seems to rely on two factors in answering that question in the negative first he observes that petitioners have failed to show diligence to raise their requested new issue in a timely manner see thornton op p and second he observes that the issues raised by petitioners’ motion are complex and unsettled in the law see id p as i explain below however i would not give petitioners’ delay in raising the issue significant weight because respondent has made no claim to have been prejudiced by that delay and while the burden on the opposing party of addressing a new issue is a relevant factor in determining whether to allow that issue to be raised i am not at all convinced that the burden on the court--due for example to the complexity of the issue or lack of precedent on point--is or should be a factor although i find inadequate the majority’s and judge thornton’s explanations for their intended disposition of petitioners’ cases i nonetheless view that disposition as correct for reasons other than those offered by the majority or judge thornton i will now provide those reasons because petitioners’ motion should be read--particularly in the light of the prior procedural history--as including a request for leave to amend their petitions under rule a they should be granted the leave they seek if justice so requires see rule a a motion for leave to amend pleadings cannot be denied without a substantial reason 293_f3d_279 5th cir quoting 50_f3d_1298 5th cir aff’g in part rev’g in part 115_tc_478 in estate of lee v commissioner wl at we wrote a court should generally consider when weighing a request to amend a pleading whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise disadvantage or prejudice we recognized however that regardless of other factors a court should deny a party’s request to amend a pleading where the party cannot prevail on the merits of the requested amendment id petitioners have offered us no excuse for their delay in raising the issue of the creditability of the covered-over amounts against their federal_income_tax liabilities but respondent has made no claim of having been unfairly surprised disadvantaged or prejudiced by petitioners’ delay in raising the issue instead respondent claims that allowing petitioners to raise the issue would be futile because once the covered-over amounts were transferred to the virgin islands they were no longer available to offset petitioners’ u s income_tax liabilities respondent did not claim--and cannot credibly claim--unfair prejudice on the grounds that granting petitioners leave to amend their petitions would force him to incur the delays and costs of substantial additional proceedings that would amount to a new trial cf vest v commissioner wl at in their motion for leave to amend their petitions petitioners assured us no further evidence is required to allow credits for the taxes paid_by petitioners or paid on behalf of petitioners to the united_states in the computation of tax_deficiency or overpayment when they responded to my show cause order however they also moved to reopen the record they seek to introduce evidence concerning the merits of their claimed entitlement to credits for the covered-over amounts and also concerning our jurisdiction to consider that claim the evidence petitioners would like to introduce in regard to the substantive issue would purport to establish that the cover over of taxes from the united_states to the virgin islands is policy-oriented not based on the law and has nothing to do with the merits of any particular taxpayer’s residence or tax status in the virgin islands or the united_states petitioners thus apparently seek to establish that the covering over to the virgin islands of the amounts in issue was somehow improper and as a consequence should not affect their ability to reduce their u s tax_liabilities for by those amounts in regard to the jurisdictional issue petitioners seek to offer evidence regarding respondent’s alleged receipt of information concerning their tax_liabilities sufficient to be treated as federal_income_tax returns under hulett 6in several respects petitioners have been capricious in their adoption and discarding of positions when petitioners first sought to amend their petitions they had reason to minimize the need for new evidence to consider the issues they sought to raise they changed tack however in their response to my show cause order following my initial denial of their motion for leave to amend at that point they sought to portray themselves as the victims of unfair surprise as a result continued the evidence petitioners seek to introduce is neither necessary nor even helpful to our consideration of their claimed entitlement to credits for the covered- over amounts as i explain below treating petitioners as having filed federal_income_tax returns by reason of information provided by the virgin islands bureau of internal revenue vibir to the internal_revenue_service irs would not establish our jurisdiction to determine and order the credit or refund of any overpayments petitioners may have made for by reason of allowed credits for the covered-over amounts petitioners’ efforts to raise questions about the cover-over process would also be of no avail to them they stipulated that the covering over of the amounts in issue in their cases occurred as a result of their continued of new issues that they claimed the court and respondent had raised they do not deserve our sympathy contrary to their assertions the issues in regard to which they seek to offer additional evidence were not raised by the court or respondent in arguing that the covering over to the virgin islands of the amounts in issue denied petitioners the ability to credit those amounts under sec_31 sec_6315 and sec_6402 respondent was not raising a new issue he was simply responding to a new issue petitioners raised similarly my inquiry into the court’s jurisdiction to consider any overpayments that might result from allowing the credit petitioners seek did not involve a new issue i simply apprised the parties of a question regarding the court’s ability to consider the new issue petitioners sought to raise petitioners have no complaint about unfair surprise by questions concerning the efficacy of the position they sought to advance only after our rejection in our initial opinion of the position they had therefore consistently maintained nonetheless their change_of position in regard to the need for new evidence appears to have been influenced by their desire to turn the tables and present themselves as the victims of unfair surprise filing virgin islands returns in which they claimed to have been bona_fide virgin islands residents even if covering over is sometimes improper petitioners cannot claim it to have been in their cases thus our consideration of the merits of petitioners’ argument--should we have jurisdiction to consider it--would not depend on the evidence petitioners seek to introduce because respondent has made no argument that allowing petitioners to raise the issue of the creditability of the covered-over amounts against their federal_income_tax liabilities would cause him to suffer unfair surprise disadvantage or prejudice and because he has no apparent grounds for making a credible argument to that effect justice would require allowing petitioners to raise that issue unless they cannot prevail on the merits of the requested amendment to their petitions cf estate of lee v commissioner wl at respondent bases his argument that petitioners could not prevail on the issue they seek to raise on the premise that the covering over of the amounts in issue as a result of petitioners’ voluntarily filings with the vibir removed those amounts from petitioners’ federal_income_tax accounts thus after being covered over those amounts were no longer available to offset their u s income_tax liabilities but as plausible as that claim might appear on the surface respondent has provided no authority that directly supports it we need not address the substantive merits of petitioners’ argument however if we lack the jurisdiction to do so our statutory jurisdiction in a case commenced by the filing of a petition in response to a notice_of_deficiency allows us only to redetermine the correct amount of a taxpayer’s deficiencies for the years in issue and determine and require the credit or refund of any overpayments for those years resulting from payments made during a specified period see sec_6214 sec_6512 the covered-over amounts are irrelevant to the calculation of petitioners’ deficiencies for see sec_6211 that leaves the possibility that allowing credits for those 7by way of possible analogy when the commissioner reduces a taxpayer’s overpayment to satisfy past-due child_support_obligations under sec_6402 or to pay a taxpayer’s debt to another federal_agency under sec_6402 or a state_income_tax liability of a taxpayer under sec_6402 the taxpayer has no right of recovery against the commissioner sec_6402 if the taxpayer claims that the amounts in question were erroneously diverted she must proceed against the agency that received the funds from the commissioner sec_6211 provides that estimated_taxes and amounts withheld from wages do not affect the amount of a taxpayer’s deficiency as defined by sec_6211 although the covered-over amounts included overpayments from prior years carried forward to as well as estimated payments made for and amounts withheld from petitioners’ wages for that year the prior years’ overpayments are treated as estimated_taxes for see sec_6402 amounts resulted in overpayments that we can determine and require to be refunded to petitioners sec_6512 limits our ability to determine and require the refund of overpayments that complex provision generally imposes periods of limitation on overpayment claims similar to those that apply to other refund claims under sec_6512 we can order a credit or refund only of that portion of an overpayment paid within a prescribed look-back period in the present cases the applicable periods extend back from date the date on which respondent mailed the notices of deficiency see sec_6512 how far back each petitioner’s look-back period extends turns on whether she filed a return for the taxable_year in question and if so whether she received any extensions of time for filing that return see sec_6511 petitioners stipulated that n one of them filed any federal_income_tax returns for the tax_year with the united states’ internal_revenue_service if petitioners’ failure_to_file federal returns with the irs determines the applicable look-back periods under sec_6511 those periods would not include the deemed payment_date for the amounts for which they seek credit if petitioners are treated as having filed no federal_income_tax returns for their applicable look-back periods extend back three years to date see sec_6512 flush language all of the payments in issue however were deemed to have been made on date the due_date without extensions of petitioners’ federal_income_tax returns see sec_6512 and petitioners claim that under our recent opinion in hulett they should be treated as having filed returns with the commissioner although the taxpayers in hulett did not file returns with the irs the vibir transmitted to the irs parts of the returns it had received from the taxpayers judge holmes’ opinion for the court in hulett concluded that the information the vibir provided to the irs constituted a return sufficient to commence the running of the period of limitations on assessment of any federal_income_tax liabilities the taxpayers would have owed 9when petitioners first sought to amend their petitions to raise the issue of the availability of the covered-over amounts to offset their federal_income_tax liabilities they could not have been relying on hulett v commissioner t c __ date for their implicit claim that we would have jurisdiction to determine and order the refund of any resulting overpayments petitioners filed their motion for leave to amend their petitions on date--almost a year before we issued hulett petitioners seemed not to have been aware of the jurisdictional issue when i discussed that issue with the parties on date hulett had recently been released petitioners were then aware of that opinion and suggested that under the analysis therein we would have jurisdiction to consider their overpayment claims they developed that argument further in their response to my show cause order if they had not qualified as bona_fide virgin islands residentsdollar_figure concurring in the result only judge thornton suggested that under the particular facts presented in that case the returns the taxpayers filed with the vibir should have sufficed to commence the limitations_period under sec_6501 for federal_income_tax purposes hulett v commissioner t c at __ slip op pincite thornton j concurring in the result only petitioners in the present cases erroneously contend that we would have jurisdiction to consider their overpayment claims under the analysis of either judge holmes’ opinion for the court in hulett or judge thornton’s concurring opinion were we to follow the analysis of the opinion of the court in hulett and treat petitioners as having filed returns with the irs at some point before date by reason of information that the vibir may have provided to the irs the applicable look-back period would cover the same three-year period that would result if we treated petitioners as having filed no federal returns at all sec_6511 provides that when a taxpayer filed a return for the relevant year the look-back period is years plus the period of any extension of time for 10because we were addressing the taxpayers’ motions for summary_judgment in hulett v commissioner t c at __ slip op pincite we assumed that neither taxpayer qualified as a bona_fide_resident of the virgin islands for the years in issue id at __ slip op pincite filing the return petitioners have not established that they requested or received extensions of time for the filing of federal_income_tax returns for nor do they proffer any evidence to that effect in their motion to reopen the recorddollar_figure therefore the applicable look-back period under sec_6511 would be limited to three years extending back only to date--almost six months after the deemed date of payment of the amounts in issuedollar_figure 11contrary to judge thornton’s claim i make no assumption about whether petitioners did or did not receive extensions of the time for filing the federal_income_tax returns they should have filed but did not petitioners as the parties seeking our jurisdiction to address their claims have the burden of establishing any facts on which that jurisdiction would rest see eg 65_tc_346 they have failed to meet that burden moreover under the circumstances it would be quite surprising if petitioners had in fact sought extensions to file federal returns their requests for extensions of time to file virgin islands returns indicate that they adopted their position of having qualified as bona_fide virgin islands residents for that year some time before date if their claim of residency had been correct and they had ultimately reported all of their income on their virgin islands returns they would not have been required to file federal_income_tax returns for that year they could of course have filed protective federal_income_tax returns to allow for the possibility that their claim to virgin islands residency was erroneous but they never did so moreover they would have had no apparent need to request extensions of time to file protective federal returns reporting no gross_income 12petitioners apparently agree with my analysis but betray faulty arithmetic in concluding that a three-year look-back period would be adequate to include the deemed date of payment of the amounts in issue they contend that under hulett they are deemed to have filed their returns with respondent so that the three-year lookback rule applies but they err in claiming that application of the three-year lookback rule_of sec_6512 means that taxes deemed paid on april continued similarly adopting the analysis of the concurring opinion in hulett might be of no avail to two of the three petitioners if we treated the returns petitioners filed with the vibir as federal_income_tax returns the applicable look-back period under sec_6511 would include any period by which the vibir extended the due_date of their virgin islands returns but the record does not establish that either gail vento or nicole mollison received an extension of more than four months to file her virgin islands return a look-back period of three years and four months would extend back only to date--almost two months short of the deemed payment_date of the amounts for which petitioners seek credit by contrast the record does establish that petitioner renee vento received extensions totaling six months to file her virgin islands return therefore at least in her case treating her virgin islands return as the relevant return for determining the applicable look-back period would result in a period that would extend back to date because gail vento and nicole mollison each filed her virgin islands return on date we might infer that each of them too received extensions totaling six months continued may be considered for credit or refund under sec_6512 by my calculation date preceded the date_of_issuance of the notices of deficiency date by more than three years therefore i believe that determining whether justice requires allowing petitioners to raise the issue of their ability to apply the covered-over amounts to offset their federal_income_tax liabilities requires the court to decide whether to adopt the analysis of the concurring opinion in hulett unless we adopt that analysis we do not have jurisdiction to consider the overpayment claims of any of petitioners but choosing to adopt that analysis would mean we do have jurisdiction to consider at least renee vento’s claimed overpayment if we are unable to uphold my prior denial of petitioners’ motion for leave to amend their petitions on the grounds that by reason of our lack of jurisdiction to consider the issue they seek to raise the proposed amendments would be futile then we would be required to go on to consider their overpayment claims on the merits i understand my colleagues’ desire to avoid a jurisdictional question that recently split the court and a substantive question on which little or no authority may exist but much as we might wish to avoid those issues i believe addressing them is necessary to determine whether under rule and our prior precedents justice requires allowing petitioners to raise the issue of the availability of the covered- over amounts as offsets to their federal_income_tax liabilities i would decline to adopt the analysis of the concurring opinion in hulett because for the reasons explained below it would effect an unwarranted extension of our holding in 140_tc_273 i start with the proposition that a taxpayer’s entitlement to the benefit of the statute_of_limitations on assessment requires meticulous compliance with the conditions specified for the filing of the taxpayer’s return 281_us_245 dollar_figure and as we wrote in 96_tc_802 t o ‘meticulously comply’ with the conditions for commencing the running of the statute_of_limitations a taxpayer must file his return where sec_6091 or the regulations promulgated thereunder require the return to be filed the directives provided under sec_6091 on where a taxpayer must file his return proved to be critical to the result in appleton that case involved a taxpayer whom the parties stipulated to have been a bona_fide virgin islands resident for the years in issue for those years the taxpayer like the taxpayers in hulett and those before us filed returns with the vibir but filed no returns with 13because we apply a uniform definition of return for all purposes under the code precedents that address when the filing of a return commences the period of limitations on assessment are also relevant to determining the applicable look-back period under sec_6512 and sec_6511 which also turns in part on when the taxpayer filed her return for the year in issue as we explained in so sportswear co v commissioner 10_tc_402 vacated and remanded per stipulation 175_f2d_779 6th cir e ndless confusion would result if returns were to be treated as valid for some purposes and invalid for others according to the purpose of the particular statute involved the irs the commissioner claimed that the taxpayer owed u s tax_liabilities despite his stipulated qualification as a bona_fide_resident because he failed to meet the conditions specified in sec_932dollar_figure the taxpayer moved for summary_judgment on the grounds that the commissioner’s attempt to assess federal tax for the years in issue was barred by the statute_of_limitations in particular the taxpayer claimed the return he filed with the vibir for each year commenced the running of the period of limitations on the assessment of federal tax_liability for the year because we addressed the taxpayer’s motion for summary_judgment we assumed that he had not met all of the conditions specified in sec_932 and thus had fallen back into the federal reporting and payment system appleton v commissioner t c pincite we thus considered whether the taxpayer’s filing of virgin islands returns commenced the period of limitations on assessing federal tax as well as virgin islands tax our resolution of the issue before us in appleton turned on whether the vibir was the correct revenue office designated by the secretary and the irs to receive the taxpayer’s returns id pincite the regulations then in 14u s citizens or residents who qualify as bona_fide residents of the virgin islands are generally exempt from u s tax to qualify for the exemption however sec_932 requires the taxpayer to file a return with the virgin islands reporting all of her income and to fully pay the tax due to the virgin islands effect which predated required residents of a u s possession to file their returns where the return forms or their instructions designated sec_1_6091-3 income_tax regs and the instructions in the form_1040 u s individual_income_tax_return for each of the relevant years included an explicit directive that permanent residents of the virgin islands file that form with the vibir the parties had stipulated that the phrases permanent resident and bona_fide_resident were synonymous thus we concluded not only that the form sec_1040 the taxpayer filed were the right returns but also that he had filed them in the right place on the basis of the directive included in the form instructions regarding the proper filing location we concluded that the taxpayer’s filing of a return with the vibir for each of the years in issue commenced the running of the period of limitations on assessment for that year and consequently the commissioner’s attempt to assess federal tax was time barred the analysis of the concurring opinion in hulett would extend appleton’s treatment of a return filed with the vibir as the required return from a taxpayer for federal_income_tax purposes to a case in which the taxpayer’s claim to bona_fide virgin islands residence either is or may be unfounded by contrast the requirement that the taxpayer in appleton file a federal_income_tax return arose not from the invalidity of his claim to bona_fide virgin islands residence but instead from his assumed failure to comply fully with the conditions of sec_932 given the importance of the proper place of filing in appleton such an extension of the holding in that case is unwarranted the assumed noncompliance of the taxpayer in appleton with the conditions specified in sec_932 did not affect the place at which he was required to file any income_tax returns due under federal_law our acceptance that the taxpayer in appleton qualified as a permanent resident of the virgin islands and thus as a bona_fide_resident of that possession meant that the taxpayer was required to file his returns with the vibir by contrast the invalidity of a taxpayer’s claim to bona_fide virgin islands residence would affect where she would be required to file her federal_income_tax return the directions in the instructions to form_1040 on which we relied in appleton applied to permanent residents of the virgin islands see appleton v commissioner t c pincite not to those who merely claim to be virgin islands residents petitioners in the present cases have brought to our attention no authority that directed them to file their required federal_income_tax returns with the vibir simply because they initially took the erroneous position that they qualified as bona_fide virgin islands residents contrary to judge thornton i do not see how any absence of instructions available to petitioners on where to file their returns weighs in favor of treating the return each filed with the vibir as the return she should have filed with the appropriate irs service_center for her state of residence had petitioners qualified as bona_fide virgin islands residents sec_932 would have directed them to file returns with the vibir if they had also met the conditions specified in sec_932 they would have had no obligation to file federal returns and under appleton even if they had failed to meet the conditions of sec_932 the returns they filed with the vibir would also have satisfied their federal filing requirement but petitioners were not bona_fide virgin islands residents for consequently they should have filed their returns for that year with the irs petitioners were thus not lacking in instructions on where to file their returns but the appropriate place of filing turned on their residence the only question on which specific guidance was lacking in when their returns were due was how if at all a taxpayer who claims to be a virgin islands resident can start the period of limitations running in the event that claim turns out to be erroneous but the answer to that question is hardly mysterious making protective filings that would be unnecessary under a taxpayer’s primary position is quite common taxpayers do not need detailed guidance from the irs to figure out how to protect themselves judge thornton would characterize petitioners’ returns as sec_932 returns and interpret that section as having directed petitioners to file their returns with the virgin islands he misreads sec_932 that section requires each individual to whom sec_932 applies to file a return with the virgin islands and sec_932 applies to individuals who are bona_fide virgin islands residents and those who file a joint_return with a bona_fide virgin islands resident thus the applicability of sec_932 turns on actual residence not an erroneous claim to residencedollar_figure 15in alleging that my analysis harbors an internal inconsistency judge thornton betrays a misunderstanding of its scope see thornton op p he asserts if application of sec_6501 depends on whether the taxpayer was in fact a bona_fide_resident rather than on whether he or she filed as such then sec_7654 should be interpreted in exactly the same way ie as requiring actual residency rather than just a vibir return reporting residency see id p there may be good reason however to apply sec_6501 on the basis of actual residence and to apply sec_7654 on the basis of claimed residence requiring the virgin islands to wait for funds until claims of virgin islands residence have been finally determined would seriously hinder its collection of the revenue necessary to run its government but there is a more basic reason why judge thornton has not caught me out in an internal inconsistency by concluding that we lack jurisdiction to consider petitioners’ overpayment claims i avoid the need to address the substantive merits of those claims thus i have no need to consider whether the covering over of the amounts in issue complied with sec_7654 in his attempt to trip me judge thornton in effect says the basis on which judge continued the filing of a return in the prescribed location is important to enable it to fulfill the purpose of facilitating the commissioner’s administration of our self- assessment tax system for that reason imperfect returns filed in the right place can commence the period of limitations on assessment but returns filed in the wrong place--regardless of their accuracy--cannot in 77_tc_1169 we acknowledged that a return need not be perfectly accurate or complete if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the requirements for a return in the very next sentence we added to qualify however a return must contain sufficient data from which respondent can compute and assess the liability with respect to a particular tax of a taxpayer id a return cannot be properly processed allowing the commissioner to record a taxpayer’s self-assessed liability until it is received by the office designated to accept it see 139_f2d_865 4th cir t he filing of returns with the philippine collector under the philippine income_tax law did not apprise the proper tax official of the united_states of the liability of taxpayers for the federal continued halpern determines that we don’t have jurisdiction to consider petitioners’ substantive argument is inconsistent with his treatment of the substantive issue he thereby avoids income_tax imposed upon them see also 64_f2d_506 6th cir noting the importance of filing a return with the appropriate_official to ensure the prompt and orderly assessment and collection_of_taxes aff’g 23_bta_605 and 22_bta_1351 similarly a return filed with the vibir does not allow the commissioner to record a taxpayer’s self-assessed liability to the irs which may be zero unless the vibir provides the irs with sufficient information to accomplish that taskdollar_figure 16judge thornton’s concurring opinion in hulett relies on our own and supreme court precedents involving returns that although indisputably or allegedly defective were nonetheless sufficient to commence the period of limitations on assessment see 309_us_304 mabel elevator co v commissioner 2_bta_517 new_capital fire inc v commissioner tcmemo_2017_177 in his concurring opinion in the present cases judge thornton again invokes those cases for the proposition that a taxpayer’s error regarding her status falls within the protection of the statute_of_limitations thornton op p even accepting for the sake of argument that germantown tr co mabel elevator and new_capital fire establish that a taxpayer need not file a protective return when the return the taxpayer actually filed discloses enough information for the irs to flag the relevant issues see hulett v commissioner t c at __ slip op pincite thornton j concurring in result only emphasis added that principle does not apply to a return filed with the vibir by a taxpayer who erroneously claims to be a bona_fide virgin islands resident a return filed with the vibir does not enable the irs to flag relevant issues unless the vibir happens to pass along to its federal counterpart some or all of the information provided in the return the opinions in germantown tr co mabel elevator and new colonial fire provide no indication that the returns at issue in those cases were filed in the wrong place and for the reasons explained above cases of wrong return right place are meaningfully distinguishable from those involving the right type of return filed in continued because petitioners were not bona_fide residents of the virgin islands for their taxable years they could not rely on the instructions to form_1040 to file their returns with the vibir petitioners have brought to our attention no other authority identifying the vibir as the agency designated to receive their form sec_1040 consequently i conclude that the returns they filed with the vibir were not properly filed as federal_income_tax returns cf appleton v commissioner t c pincite because petitioners have not established that in filing returns only with the vibir for they meticulously complied with their return filing obligations the filing of their virgin islands returns did not commence the period of limitations on the assessment of their federal_income_tax liabilities for that year and because we apply a uniform definition of return the returns petitioners filed with the virgin islands cannot qualify as the relevant returns for the purpose of determining the applicable look-back periods under sec_6512 and sec_6511 because the record provides no evidence that petitioners requested and received extensions of time to file the federal_income_tax returns they were required to file for the applicable look-back period under sections continued the wrong place b and b for determining the extent of our ancillary overpayment jurisdiction in the present cases is three years--regardless of whether the irs at some time before date received sufficient information from the vibir to constitute returns under the analysis of the court’s opinion in hulett the applicable look-back period thus extends only to date--almost six months after the date deemed date of payment of the amounts for which petitioners seek credit we therefore lack jurisdiction to determine and order the credit or refund of any overpayments in petitioners’ federal income taxes that may have resulted from their estimated payments for that year withholdings from wages paid during that year and overpayments from prior years carried forward to that year in sum the covered-over amounts do not reduce petitioners’ deficiencies as defined by sec_6211 and unless the court adopts the analysis of the concurring opinion in hulett it does not have jurisdiction to determine and order the refund of any overpayments that would result from allowing petitioners to apply those amounts against their federal_income_tax liabilities thus i conclude that the amendments petitioners sought to make to their petitions would be futile and it is appropriate to uphold my prior denial of their motion for leave to amend their petitions even though i based that denial on a concession that petitioners later disavowed it follows that petitioners’ motion to reopen the record should also be denied my show cause order should be made absolute and decisions should be entered in accordance with respondent’s rule_155_computations although petitioners are entitled to a better explanation for that result than the majority and judge thornton provide in their brief opinions i recognize that petitioners might not find my more involved explanation much more satisfying it may be little consolation to learn that had we not pulled the football away their kick would have fallen short of the goalposts morrison j agrees with this concurring opinion
